Citation Nr: 1421763	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran filed Notices of Disagreement (NODs) in March 2011 and August 2011.  The RO issued a Statement of the Case (SOC) in December 2011.  In January 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The RO in Huntington, West Virginia, currently has jurisdiction over the appeal.

The Board notes that the RO incorrectly treated these issues as previously denied claims requiring the submission of "new and material evidence" pursuant to 38 C.F.R. § 3.156.  The Board has correctly characterized these issues as straight service connection issues on the title page of this decision.  See Bond v. Shinseki, 659 F.3d 1361, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (Courts have held that 38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.); see also Buie, 24 Vet. App. at 251-52 (holding that when VA receives a submission of new and material evidence within one year of a rating decision addressing the disorder, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim).
 
The Veteran testified before the undersigned Acting Veterans Law at a Board videoconference hearing in May 2012.  A copy of the hearing transcript has been associated with the claims file.  
The RO certified this appeal to the Board in February 2012.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in May 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from April 2011 through November 2011 which were considered by the RO in the December 2011 SOC.  The remaining documents in Virtual VA and VBMS  reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

At his May 2012 Board hearing, the Veteran testified that was receiving disability benefits from the Social Security Administration (SSA) for his Type II diabetes mellitus and Parkinson's disease.  The SSA decision and medical records considered by that agency in deciding the Veteran's SSA claim are not currently in the claims file.  Upon remand, these records should be obtained since they are relevant to the Veteran's appeal before the Board.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating the veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

Furthermore, the Board notes that there may be outstanding VA treatment records not yet associated with the claims file.  Notably, the claims file shows that the Veteran consistently received medical treatment through VA from January 2001 through November 2011.  However, the most recent VA treatment records in the file are dated in November 2011.  As such, on remand, an attempt should be made to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records dated from November 2011 to the present, and associate them with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain the SSA decision and medical records pertinent to the Veteran's SSA disability benefits claim (as described at his May 2012 Board hearing).  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

3. After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

